Name: Commission Regulation (EEC) No 373/92 of 17 February 1992 amending Regulation (EEC) No 1001/90 continuing market research measures within and outside the Community in respect of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 41 /8 Official Journal of the European Communities 18 . 2. 92 COMMISSION REGULATION (EEC) No 373/92 of 17 February 1992 amending Regulation (EEC) No 1001/90 continuing market research measures within and outside the Community in respect of milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 4 thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 1001/90 (3), as amended by Regulation (EEC) No 55/91 (4), states that the market research measures must be completed within two years of signature of the contract referred to in Article 5 (3) and, in any event, before 1 January 1993 ; whereas Regulation (EEC) No 55/91 extended the time limit for the signature of contracts to 1 February 1991 ; whereas, therefore, the date 1 January 1993 should be replaced by 1 February 1993 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 1001 /90, 4 1 January 1993' is hereby replaced by '1 February 1993'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 131 , 26. 5. 1977, p. 6. 0 OJ No L 150, 15. 6. 1991 , p. 23 . 0 OJ No L 101 , 21 . 4. 1990, p. 26. 0 OJ No L 7, 10. 1 . 1991 , p. 24.